                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION

 LORI OHLSON-TOWNSEND and                                  No. 18-CV-4093-CJW-MAR
 MICHAEL TOWNSEND, wife and
 husband,
                 Plaintiffs,
 vs.                                                                   ORDER
 ALEC WOLF, JEROD CLYDE, and,
 CHEROKEE COUNTY,
                 Defendants.
                                      _________________


                                   TABLE OF CONTENTS
I.     BACKGROUND ............................................................................ 1

II.    APPLICABLE LAW ....................................................................... 4

       A.     Summary Judgment Standard ..................................................... 4

       B.     Qualified Immunity ................................................................. 6

III.   ANALYSIS ................................................................................... 7

       A.     False Arrest .......................................................................... 7

              1.      Lori’s Claim under Section 1983 ......................................... 8

                      a.       Violation of a Constitutional Right .............................. 8

                      b.       Qualified Immunity ...............................................12

              2.      Lori’s Claim under the Iowa Constitution .............................14
                    a.      Violation of a Constitutional Right .............................14

                    b.      Qualified Immunity ...............................................15

      B.     Unresisted Claims ..................................................................16

             1.     Failure to Train and/or Supervise .......................................17

             2.     Respondeat Superior ......................................................18

             3.     Loss of Consortium........................................................19

             4.     Emotional Distress, Reputational Harm, and Other Claims ........20

      C.     Punitive Damages ..................................................................21

IV.   CONCLUSION .............................................................................23
        This matter is before the Court on the Motion for Summary Judgement filed by
defendants Deputy Sheriff Alec Wolf (“Deputy Wolf”), Sheriff Jerod Clyde (“Sheriff
Clyde”), and Cherokee County.1 (Doc. 24). Plaintiffs Lori Ohlson-Townsend (“Lori”)
and Michael Townsend (“Michael”) timely filed a resistance. (Doc. 25). Defendants
timely filed a reply, which they later supplemented. (Docs. 29; 30). For the following
reasons, defendants’ Motion for Summary Judgment is granted in part and denied in
part.
                                    I.     BACKGROUND
        Lori was formerly married to Kent Ohlson (“Kent”). (Doc. 24-2, at 2). As part
of their divorce, Lori and Kent agreed to continue to operate their turkey farm together
as co-owners. (Id.). Lori and Kent argued over text messages about business dealings
and planning their daughter’s wedding. (Docs. 25-1, at 4; 30, at 2). On July 19, 2018,
Kent sent Lori the following text: “Lori, please do not contact me at all. If there is any
business questions or concerns you have please contact my lawyer Dan Connell. Thank
you. Kent.” (Docs. 24-3, at 19).
        On July 26, 2018, Shannon Ohlson (“Shannon”), Lori and Kent’s daughter-in-
law, called the Cherokee County Sheriff’s Department and reported that Lori was
harassing Kent. (Id., at 22). Cherokee County Deputy Wolf took the report, noting that
Lori texted Kent after Kent’s July 19, 2018 request that Lori direct all communication to
Kent’s attorney. (Id.). Specifically, Deputy Wolf noted that Lori sent Kent one text on
July 25, 2018, and three texts on July 26, 2018. (Id.). On July 31, 2018, Shannon left




1
 Two other defendants, Derek Scott and Aaron Schroeder, were dismissed with prejudice at the
request of all parties and were terminated as parties to this action. (Doc. 16). Therefore, any
allegations against these dismissed defendants are omitted from the Court’s analysis here.



                                              1
a voice message for Deputy Wolf informing him that Lori sent Kent two additional texts
on July 27, 2018.2 (Docs. 24-3, at 22; 25-3, at 13).
       On July 31, 2018, Deputy Wolf filed a Complaint and Affidavit with the Cherokee
County Clerk of Court against Lori for Harassment – Third Degree. (Docs. 24-3, at 25-
26). In his affidavit, Deputy Wolf claimed that Lori harassed Kent through text messages
on July 25, 26, and 27, 2018. (Doc. 24-3, at 26). Specifically, Deputy Wolf wrote
under “State all facts and persons relied upon supporting elements of alleged crime”:
       THE DEFENDANT LORI MICHELLE OHLSON-TOWNSEND DID
       HARASS KENT OLSON BY COMMUNICATING BY TEXT MESSAGE
       ON 7-25, 7-26 AND 7-27, 2018. LORI IS THE EX WIFE OF KENT
       AND HAS BEEN TOLD BY MYSELF TO CEASE CONTACT WITH
       KENT. LORI HAS NO LEGITIMATE REASON TO COMMUNICATE
       WITH KENT.


(Id.). Under headings titled “General Probable Cause, Defendant Implicated,” Deputy
Wolf typed: “caught in act . . . other physical evidence” and identified below that the
“other physical evidence” was text messages. (Id.) (original text in all capitals).
       On August 1, 2018, Magistrate Judge Joshua Walsh (“Judge Walsh”) issued an
Order for Warrant against Lori. (Doc. 24-3, at 34-35). That same day, Deputy Wolf
composed his investigate notes, which stated:
       On 7-26-18 I took a report of harassment that occurred in Cherokee County.
       The reporting party, Shannon . . ., stated that . . . Kent . . . was receiving
       harassing text messages from his ex-wife. His ex-wife is Lori . . . and they
       have been separated for some time. The messages are related to a turkey
       farm, which Kent owns, and Lori has no connection to. The text messages
       were sent by Lori to Kent on the following dates and times. On 7-25-18 at
       2146 hours, 7-26-18 at 0957, 1005 and 1006 hours. Messages were also
       sent on 7-27-18 at 0622 and 0952 hours. Shannon and Kent have told Lori

2
 Given that Deputy Wolf stated he took the initial report on July 26, 2018, the Court presumes
Deputy Wolf was informed of the two July 27, 2018 text messages via Shannon’s July 31, 2018
voice message. (Docs. 24-3, at 22; 25-3, at 13).



                                              2
       in the past that they do not want to speak to her and that Lori needs to stop
       sending Kent text messages.

(Id., at 22) (original text in all capitals). In his notes, Deputy Wolf stated that he left
Lori a voicemail on July 26, 2018, instructing her to stop sending Kent text messages,
but Lori never replied. (Id.). On August 1, 2018, Deputy Wolf stated that he contacted
Kent who reported that Lori had sent him one text that morning. (Id.).
       On August 2, 2018, Lori turned herself in at the Storm Lake Police Department
where she was booked and released. (Id., at 36). That same day, Judge Walsh issued a
No Contact Order against Lori, prohibiting her from contacting Kent. (Id., at 38-41).
On August 3, 2018, Lori filed an initial appearance and pled not guilty. (Id., at 42). On
September 20, 2018, the parties agreed to dismiss the charge on the condition that Lori
pay $37.50 in court costs and the Cherokee County Attorney dismissed the charge. (Id.,
at 45-46).
       On October 12, 2018, Lori and her husband Michael filed a Petition at Law and
Jury Demand in the Iowa District Court in and for Cherokee County against defendants.
(Id., at 47-49). On November 14, 2018, plaintiffs amended their petition. (Doc. 4). In
their amended petition, plaintiffs assert that Deputy Wolf falsely stated that he contacted
Lori on July 26, 2018, and advised her to cease communications with Kent, that Cherokee
County Sheriff Clyde failed to properly train and supervise Deputy Wolf, and that
Cherokee County is liable under the doctrine of respondeat superior. (Id.). Plaintiffs
also claim that defendants’ actions were “willful and wanton,” thus warranting punitive
damages. (Id., at 6). Michael also requested “loss of consortium as a result of the
damages” to Lori. (Id.). On November 19, 2018, defendants removed the case to this
Court based on their belief that plaintiffs intended to assert a false arrest claim under Title
42, United States Code, Section 1983 (“Section 1983”). (Docs. 1; 24-2, at 5).




                                              3
                                 II.    APPLICABLE LAW
       A.     Summary Judgment Standard
       Summary judgment is appropriate when “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” FED. R. CIV. P. 56(a). When asserting that a fact is undisputed or is genuinely
disputed, a party must support the assertion by “citing to particular parts of materials in
the record, including depositions, documents, electronically stored information, affidavits
or declarations, stipulations . . ., admissions, interrogatory answers, or other materials.”
FED. R. CIV. P. 56(c)(1)(A); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
Alternatively, a party may show that “the materials cited do not establish the absence or
presence of a genuine dispute, or that an adverse party cannot produce admissible
evidence to support the fact.” FED. R. CIV. P. 56(c)(1)(B). More specifically, a “party
may object that the material cited to support or dispute a fact cannot be presented in a
form that would be admissible in evidence.” FED. R. CIV. P. 56(c)(2).
       A fact is “material” if it “might affect the outcome of the suit under the governing
law[.]” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted).
“An issue of material fact is genuine if it has a real basis in the record,” Hartnagel v.
Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citation omitted), or “when a reasonable
jury could return a verdict for the nonmoving party on the question,” Wood v.
DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005) (internal quotation marks and
citation omitted).   Evidence that presents only “some metaphysical doubt as to the
material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986), or evidence that is “merely colorable” or “not significantly probative,” Anderson,
477 U.S. at 249-50, does not make an issue of fact genuine. In sum, a genuine issue of
material fact requires “sufficient evidence supporting the claimed factual dispute” that it




                                             4
requires “a jury or judge to resolve the parties’ differing versions of the truth at trial.”
Id. at 249 (citation and internal quotation marks omitted).
       The party moving for summary judgment bears “the initial responsibility of
informing the district court of the basis for its motion and identifying those portions of
the record which show a lack of a genuine issue.” Hartnagel, 953 F.2d at 395 (citation
omitted). Once the moving party has met this burden, the nonmoving party must go
beyond the pleadings and by depositions, affidavits, or other evidence designate specific
facts showing that there is a genuine issue for trial. See Mosley v. City of Northwoods,
415 F.3d 908, 910 (8th Cir. 2005).
       In determining whether a genuine issue of material fact exists, courts must view
the evidence in the light most favorable to the nonmoving party, giving that party the
benefit of all reasonable inferences that can be drawn from the facts. Tolan v. Cotton,
134 S. Ct. 1861, 1863 (2014); Matsushita, 475 U.S. at 587-88 (citation omitted); see
also Reed v. City of St. Charles, 561 F.3d 788, 790 (8th Cir. 2009) (stating that in ruling
on a motion for summary judgment, a court must view the facts “in a light most favorable
to the non-moving party—as long as those facts are not so ‘blatantly contradicted by the
record . . . that no reasonable jury could believe’ them”) (alteration in original) (quoting
Scott v. Harris, 550 U.S. 372, 380 (2007)). A court does “not weigh the evidence or
attempt to determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo &
Co., 383 F.3d 779, 784 (8th Cir. 2004) (citation omitted). Rather, a “court’s function
is to determine whether a dispute about a material fact is genuine[.]” Quick v. Donaldson
Co., 90 F.3d 1372, 1376-77 (8th Cir. 1996). When considering a motion for summary
judgment, the court “need consider only the cited materials, but it may consider other
materials in the record.” FED. R. CIV. P. 56(c)(3).




                                             5
       B.     Qualified Immunity
       “The doctrine of qualified immunity protects government officials from liability
for civil damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Pearson v.
Callahan, 555 U.S. 223, 231 (2009) (citations and internal quotation marks omitted).
Qualified immunity is “an immunity from suit rather than a mere defense to liability [and]
it is effectively lost if a case is erroneously permitted to go to trial.” Id. at 231 (quoting
Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). “[Q]ualified immunity protects officials
who make bad guesses in gray areas.” Estate of Walker v. Wallace, 881 F.3d 1056,
1060 (8th Cir. 2018).
       When a motion for summary judgment rests on a claim of qualified immunity,
courts examine two prongs to resolve the claim: (1) the court must decide if the facts
established by the record make out a violation of a constitutional right, and (2) “the court
must decide whether the right at issue was ‘clearly established’ at the time of defendant’s
alleged misconduct.” Pearson, 555 U.S. at 232. Courts have discretion as to which of
the two prongs to apply first. Id. at 236. In assessing qualified immunity at the motion
for summary judgment stage, the court determines the material facts under the Rule 56
standard, but “[o]nce the predicate facts are established, the reasonableness of the
official’s conduct under the circumstances is a question of law.” Tlamka v. Serrell, 244
F.3d 628, 632 (8th Cir. 2001). “On summary judgment, the judge appropriately may
determine, not only the currently applicable law, but whether that law was clearly
established at the time an action occurred.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). A plaintiff bears the burden of showing that the law was clearly established.
Estate of Walker, 881 F.3d at 1060.
       For the law to be clearly established “existing law must have placed the
constitutionality of the officer’s conduct beyond debate.         This demanding standard




                                              6
protects all but the plainly incompetent or those who knowingly violate the law.” District
of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (internal citations and quotation marks
omitted). Further, “precedent must be clear enough that every reasonable official would
interpret it to establish the particular rule the plaintiff seeks to apply. Otherwise, the rule
is not one that every reasonable official would know.” Id. at 590 (internal quotation
marks and citations omitted). A right is clearly established by controlling authority, or,
absent that, a “robust consensus of cases of persuasive authority,” which puts an officer
on notice that his conduct is unlawful. De La Rosa v. White, 852 F.3d 740, 745 (8th
Cir. 2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). Like liability under
Section 1983, qualified immunity is personal, so the court assesses each individual’s
conduct independently. Marsh v. Phelps Cty., 902 F.3d 745, 754 (8th Cir. 2018).
                                       III.   ANALYSIS
       A.     False Arrest
       The Court notes that, in their amended petition, plaintiffs fail to state the nature
of Lori’s false arrest claim or the legal authority supporting it. (Doc. 4). In their
resistance to defendants’ Motion for Summary Judgment, plaintiffs state for the first time
that Lori’s “arrest without probable cause” was a violation of her “state and federal
constitutional rights.” (Doc. 25, at 2). Plaintiffs cite Section 1983 and the Fourth
Amendment to support their federal claim and Article I, Section 8 of the Iowa
Constitution to support their state claim. (Doc. 25-2, at 3-6). Although defendants
repeatedly point out alleged deficiencies in plaintiffs’ pleadings, defendants have not
moved to dismiss plaintiffs’ amended petition (Doc. 4) for failing to state a claim. Any
argument about the sufficiency of plaintiffs’ amended petition is undermined by the fact
that plaintiffs’ amended petition was sufficient to alert defendants of the nature of this
claim, as indicated by defendants’ removal of this case to this Court based on their
understanding that plaintiffs intended to assert a false arrest claim under Section 1983.




                                              7
       The Court will, therefore, interpret plaintiffs’ claim for false arrest as arising
under the Fourth Amendment of the United States Constitution, via Section 1983, and
Article I, Section 8 of the Iowa Constitution as stated in plaintiffs’ resistance.
              1.     Lori’s Claim under Section 1983
                     a.     Violation of a Constitutional Right
       “Section 1983 provides a remedy against any person who, under color of state
law, deprives another of rights protected by the Constitution.” Collins v. City of Harker
Heights, 503 U.S. 115, 120 (1992) (internal quotation marks omitted). “A [Section]
1983 unlawful seizure or false arrest claim relies on a substantive Fourth Amendment
right to be free from unreasonable searches and seizures.” Lingo v. Burle, No. 4:06-
CV-1392 CAS, 2008 WL 2787703, at *3 (E.D. Mo. July 15, 2008) (citing Hannah v.
City of Overland, 795 F.2d 1385, 1389 (8th Cir. 1986)). “A false arrest claim under
federal law requires a plaintiff to prove that the arresting officer lacked probable cause
to arrest the plaintiff.” Voyticky v. Village of Timberlake, 412 F.3d 669, 677 (6th Cir.
2005) (citation omitted).
       When an officer makes an arrest on a facially valid warrant approved by a judge,
a plaintiff must show that the arresting officer “‘knowingly and deliberately, or with a
reckless disregard for the truth, made false statements or omissions that create[d] a
falsehood in applying for a warrant’ and . . . that ‘such statements or omissions [we]re
material, or necessary, to the finding of probable cause.’” Wilson v. Russo, 212 F.3d
781, 786-87 (3d Cir. 2000) (quoting Sherwood v. Mulvihill, 113 F.3d 396, 399 (3d Cir.
1997)); see also Hinchman v. Moore, 312 F.3d 198, 205-06 (6th Cir. 2002) (“Falsifying
facts to establish probable cause to arrest . . . an innocent person is of course patently
unconstitutional. . ..”). If an affidavit contains false statements, the Court sets asides
those statements to determine whether the affidavit, in their absence, is still sufficient to
establish probable cause.     Sykes v. Anderson, 625 F.3d 294, 305 (6th Cir. 2010).




                                              8
“Probable cause . . . exists when the authorities have knowledge or reasonably
trustworthy information sufficient to warrant a person of reasonable caution in the belief
that an offense has been committed by the person to be arrested.” Golino v. City of New
Haven, 950 F.2d 864, 870 (2d Cir. 1991).
       Deputy Wolf, in his affidavit supporting the warrant against Lori, stated that Lori
harassed Kent on three different dates through text messages. (Doc. 24-3, at 26). Deputy
Wolf stated that he “told” Lori to cease contact with Kent, and that Lori had no legitimate
reason to contact Kent. (Id.). In his investigative notes, Deputy Wolf stated that he “left
[Lori] a voicemail” to which she never responded. (Id., at 22). Records from the
Cherokee County Sheriff’s Office, however, state that Deputy Wolf called Lori but her
“voicemail box was full” and that he would “try again later[.]” (Doc. 25-3, at 13). No
subsequent call from Deputy Wolf to Lori appears in the record.3 Deputy Wolf testified
that he only called Lori once. (Id., at 30). Lori testified that, during this period, she
never spoke to or received a voicemail from Deputy Wolf. (Id., at 4). Lori also testified
that the voicemail box on her phone is full due to saved messages from her grandmother
and cannot accept new messages. (Id.).
       Defendants correctly note that a person charged with harassment under Iowa law
need not have been warned by an officer to cease communication. (Doc. 24-1, at 11).
Harassment does, however, require that the party have the “intent to intimidate, annoy,
or alarm another person” via some electronic communication “without legitimate purpose
and in a manner likely to cause the other person annoyance or harm.” IOWA CODE §
708.7. The Court must view the facts in the light most favorable to the plaintiffs and
assume, at this stage, that Deputy Wolf did not speak to Lori or leave her a voicemail.

3
 Lori’s phone records show only one call from Cherokee, Iowa on July 26, 2018, at 9:09 PM.
(Doc. 25-3, at 40-41). The call was incoming and lasted for approximately two minutes. Id.
Based on these records, Lori did not make or receive any other calls to or from Cherokee, Iowa
between July 23, 2018, and July 28, 2018. Id.



                                              9
The fact that Deputy Wolf did not tell Lori to cease contact with Kent is not, standing
alone, dispositive as to whether there was probable cause to believe that Lori’s text
messages constituted harassment. The lack of a warning by Deputy Wolf, however,
limits the factual basis for a finding that the text messages from Lori to Kent were sent
with the intent to intimidate, annoy, or alarm Kent or that Lori sent the messages without
a legitimate purpose.
       Further, in his affidavit, Deputy Wolf indicated that Lori was “caught in [the] act”
and that there was physical evidence of the alleged harassment in the form of text
messages. (Doc. 24-3, at 26). Deputy Wolf claims that Kent sent screen shots of the
allegedly harassing texts to Deputy Wolf through his work email. (Doc. 25-3, at 27).
Cherokee County was unable to find any audit trail of the electronic case file or any
electronic evidence log indicating whether Deputy Wolf received or uploaded any
evidence into the case file. (Id., at 43). Cherokee County stated that it has no emails
from Kent to Deputy Wolf in its possession, custody, or control. (Id.). Drawing all
inferences in plaintiffs’ favor, a reasonable jury could conclude that Deputy Wolf never
spoke to Kent before swearing out the warrant.4 Nowhere in the record does Deputy
Wolf recite the content of these texts; he merely notes their alleged dates and times.
Plaintiffs’ assertion that Deputy Wolf never actually reviewed the text messages is further


4
  At his deposition, Deputy Wolf assured that he “did speak to Kent” but admitted that any such
contact is not reflected in his documentation. (Doc. 25-3, at 27). Also, Deputy Wolf did not
testify that he actually recalled meeting with Kent. He merely testified that he “wouldn’t have”
requested the warrant without speaking to Kent first. (Id.). Deputy Wolf went on to testify that
he must have talked to Kent before requesting the warrant because otherwise he could not have
acquired the messages from Kent. (Id.). This reasoning is flawed, however, because there is
no indication either in the application for the warrant (Doc. 24-3, at 25-26) or in Deputy Wolf’s
investigative notes (id., at 22) that Deputy Wolf reviewed the content of the alleged text messages
prior to requesting the warrant. Deputy Wolf’s only recorded interaction with Kent during this
period occurred on August 1, 2018, after Deputy Wolf swore out the warrant. (Doc. 24-3, at
22).



                                                10
supported by Deputy Wolf’s factually incorrect statements, particularly that Lori did not
have any ownership interest in the turkey farm. (Doc. 24-3, at 22). Again, viewing
these facts in the light most favorable to plaintiffs, Deputy Wolf never reviewed the
substance of these texts before completing his affidavit. At this stage, the Court must
assume that Deputy Wolf did not actually possess “other physical evidence” in the form
of text messages and therefore Lori was not “caught in [the] act” of harassment. (Doc.
24-3, at 26).
       Having found, for purposes of summary judgment, that Deputy Wolf included
false statements in his affidavit, the Court must determine whether probable cause existed
in the absence of the false statements. Sykes, 625 F.3d at 305. After removing Deputy
Wolf’s statement that he warned Lori not to contact Kent and that Deputy Wolf had
evidence of the alleged harassment in the form of text messages, the affidavit is left with
Deputy Wolf’s bare assertion that Lori harassed Kent by sending him text messages on
three different dates without a legitimate purpose. (Doc. 24-3, at 22).
       Probable cause cannot be based on “a mere conclusory statement that gives the
magistrate virtually no basis at all for making a judgment regarding probable cause.
Sufficient information must be presented to the magistrate to allow that official to
determine probable cause; his action cannot be a mere ratification of the bare conclusions
of others.” Illinois v. Gates, 462 U.S. 213, 239 (1983). After removing the false
statements, Deputy Wolf’s affidavit contains only the legal conclusion that Lori’s text
messages to Kent constituted harassment under Iowa Code Section 708.7(4). This legal
conclusion alone cannot support a finding of probable cause.
       On the other hand, Deputy Wolf omitted other relevant facts about the phone calls
that he could have, but did not include in the affidavit. As noted above, on July 26,
2018, Lori and Kent’s daughter-in-law called the Cherokee County Sheriff’s Department
and Deputy Wolf took the report, noting that Lori texted Kent after Kent’s July 19, 2018




                                            11
request that Lori direct all communication to Kent’s attorney. (Id.). Specifically, Deputy
Wolf noted that Lori sent Kent one text on July 25, 2018, and three texts on July 26,
2018. (Id.). On July 31, 2018, Shannon left a voice message for Deputy Wolf informing
him that Lori sent Kent two additional texts on July 27, 2018. (Docs. 24-3, at 22; 25-3,
at 13). These additional facts show that Lori texted six times in three days after Kent
told Lori to direct all communication to Kent’s attorney.
       As noted, harassment requires that the party have the “intent to intimidate, annoy,
or alarm another person” via some electronic communication “without legitimate purpose
and in a manner likely to cause the other person annoyance or harm.” IOWA CODE §
708.7. Without the content of the text messages, the only facts from which a judge could
conclude that the texts were intended to intimidate, annoy, or alarm another person is the
number of texts alone. There is a dearth of Iowa case law involving text messages as a
basis for a harassment charge. The Court can imagine that a sufficiently large number
of text messages could, by itself, provide a factual basis for probable cause to believe the
sender intended to annoy the victim. Imagine, for example, if Lori had sent Kent 600
text messages in three days, instead of six messages in three days. The Court cannot
conclude, viewing the facts in the light most favorable to the non-moving parties, that
even if the issuing judge would have been aware of the precise number texts and time
period involved that it would have supported a finding of probable cause here.
       Thus, there is a genuine issue of material fact as to whether Deputy Wolf violated
Lori’s Fourth Amendment rights.
                     b.     Qualified Immunity
       In light of the Court’s factual findings, Deputy Wolf is not entitled to qualified
immunity on Lori’s false arrest claim.       A warrant that is based upon an affidavit
containing a deliberate falsehood or reflecting a reckless disregard for the truth violates
the Fourth Amendment. See, e.g., Hunter v. Namanny, 219 F.3d 825, 829 (8th Cir.




                                            12
2000) (citing Franks v. Delaware, 438 U.S. 154, 171 (1978)). An officer, however, is
still entitled to qualified immunity “if the warrant affidavit, as reconstructed according to
Franks, would still provide probable cause to arrest or search.” Id. (citing Bagby v.
Brondhaver, 98 F.3d 1096, 1099 (8th Cir. 1996)).
       With the allegedly false information removed, Deputy Wolf’s affidavit would
contain only Shannon’s report that Lori communicated with Kent via text message on
July 25, 26, and 27, 2018, and the legal conclusion that those text messages constituted
harassment. If, as is appropriate under Franks, the Court adds in information known to
Deputy Wolf but not included in the affidavit, then a fully reconstructed affidavit would
include the dates and number of texts. The reconstructed affidavit would still not indicate
that Deputy Wolf reviewed the content of the text messages or discussed the messages
with either Lori or Kent. The existence of six text messages in three days from Lori to
Kent, without any information as to their content, does not sufficiently establish probable
cause that Lori committed harassment.          See Hunter, 219 F.3d at 830-31.           The
representations that Deputy Wolf told Lori to “cease contact with Kent” and that Deputy
Wolf had reviewed the offending messages are critical in establishing that Lori sent the
messages without a legitimate purpose, or that Lori sent the messages in a manner likely
to annoy or harm Kent. See id. at 831. It is “clearly established that the Fourth
Amendment requires a warrant application to contain a truthful factual showing of
probable cause.” Id. (citing Mueller v. Tinkham, 162 F.3d 999, 1003 (8th Cir. 1998)).
Given that a jury could find that Deputy Wolf included false information in the warrant
application with a reckless disregard for the truth, it is appropriate for a jury to determine
whether Deputy Wolf’s actions violated Lori’s Fourth Amendment rights. See id.
       In their motion, defendants note that Deputy Wolf “did not arrest [Lori], take her
into custody, or confine her in any manner.” (Doc. 24, at 7). There is no dispute that
Lori voluntarily surrendered at the Storm Lake Police Department. (Doc. 24-3, at 36).




                                             13
Defendants appear to argue, without any authority, that Deputy Wolf cannot be liable
because he did not cause Lori to be seized. The fact that Lori voluntarily surrendered,
and a different officer took Lori into custody does not absolve Deputy Wolf of liability.
“For a defendant to be held liable under [Section] 1983, he or she must have personally
participated in, or had some responsibility for, the particular act which deprived the
plaintiff of a constitutionally protected right.” Cook v. Long, No. 1:05CV211 HEA,
2009 WL 1578924, at *5 (E.D. Mo. June 3, 2009) (citing Clemmons v. Armontrout, 477
F.3d 962, 967 (8th Cir. 2007)); see also Mayorga v. Missouri., 442 F.3d 1128, 1132
(8th Cir. 2006) (holding that a plaintiff in a Section 1983 case “must allege specific facts
of [defendant’s] personal involvement in, or direct responsibility for, a deprivation of his
constitutional rights.”).
       Lori would not have surrendered, and thus would not have been taken into custody,
but-for the warrant Judge Walsh issued based on Deputy Wolf’s affidavit. As the Court
found above, a jury could find Deputy Wolf’s affidavit contained statements that Deputy
Wolf made with a reckless disregard for their truth. Viewing the facts in the light most
favorable to plaintiffs, Deputy Wolf participated in, or was responsible for, Lori’s arrest.
Thus, there is a sufficient causal connection between Deputy Wolf’s conduct and the
violation of Lori’s Fourth Amendment rights.
       For these reasons, defendants’ Motion for Summary Judgment (Doc. 24) is denied
as to Lori’s claim for false arrest under Section 1983.
              2.     Lori’s Claim under the Iowa Constitution
                     a.     Violation of a Constitutional Right
       “Both the Fourth Amendment to the United States Constitution and article I,
section 8 of the Iowa Constitution prohibit unreasonable searches and seizures by the
government.” State v. Tyler, 830 N.W.2d 288, 291 (Iowa 2013). These two provisions
“use nearly identical language and were generally designed with the same scope, import,




                                            14
and purpose,” State v. Pals, 805 N.W.2d 767, 771-72 (Iowa 2011), but the Iowa Supreme
Court “is free to interpret [the Iowa] [C]onstitution as providing greater protection for
[Iowa] citizens’ constitutional rights.” State v. Cline, 617 N.W.2d 277, 285 (Iowa 2000)
(abrogated on other grounds by State v. Turner, 630 N.W.2d 601, 606 n.2 (Iowa 2001)).
The Iowa Supreme Court has not adopted the same qualified immunity standard
applicable to Section 1983 claims. For “purposes of article I, sections 1 and 8 . . .
qualified immunity [is] available to those defendants who plead and prove as an
affirmative defense that they exercised all due care to conform to the requirements of the
law.” Baldwin v. City of Estherville, 915 N.W.2d 259, 279 (Iowa 2018).
       As the Court found above, under the Franks analysis, plaintiffs have proffered
sufficient facts to generate genuine questions of material fact as to whether the warrant
for Lori’s arrest was issued as a result of statements Deputy Wolf made with a reckless
disregard for their truth. The Iowa Supreme Court has adopted the Franks standard.
State v. Niehaus, 452 N.W.2d 184, 186 (Iowa 1990) (citing State v. Groff, 323 N.W.2d
204, 206-08 (Iowa 1982)). Thus, plaintiffs have likewise set forth sufficient facts to
create a genuine issue of material fact about whether Deputy Wolf’s statements in his
affidavit violated Lori’s rights under Article I Section 8 of the Iowa Constitution.
                     b.     Qualified Immunity
       Given that the Court has found Deputy Wolf is not entitled to qualified immunity
on Lori’s claim under Section 1983, Deputy Wolf is also not entitled to qualified
immunity under the “all due care” standard of the Iowa Constitution. The Iowa Supreme
Court has held that an officer is entitled to qualified immunity from claims under the
Iowa Constitution where the officer proves that he “exercised all due care to comply with
the law.” Baldwin, 915 N.W.2d at 281. The Iowa Supreme Court equated the lack of
due care with negligence. Id. at 280. This Court has likewise found that the all due care
standard embodies a negligence standard. Baldwin v. Estherville, No. C 15-3168-MWB,




                                            15
2018 WL 4575995, at *19 (N.D. Iowa Sept. 14, 2018). Given the Iowa Supreme Court’s
recent adoption of the “all due care” qualified immunity standard, this Court has also
noted that there is little guidance on its application, and there may be other considerations
in addition to negligence. Id. at *21-23. The Court can determine, at a minimum, that
an officer who acted negligently is not entitled to qualified immunity against claims under
the Iowa Constitution.
       Under federal law, on the other hand, a state actor who is merely negligent, rather
than being plainly incompetent or knowingly violating the law, is entitled to qualified
immunity. See e.g. Latimore v. Widseth, 7 F.3d 709, 713 (8th Cir. 1993). Thus, the
Court finds that the Iowa standard for qualified immunity is more stringent than the
federal standard.   The Court found that Deputy Wolf was not entitled to qualified
immunity under the less stringent federal standard, and for the same reasons he is not
entitled to qualified immunity under Iowa’s “all due care” standard.
       For these reasons, defendants’ Motion for Summary Judgment (Doc. 24) is denied
as to Lori’s claim for false arrest under the Iowa Constitution.
       B.     Unresisted Claims
       In their amended petition, plaintiffs refer to a variety of claims beyond false arrest.
These claims include failure to train and/or supervise against Sheriff Clyde, respondeat
superior liability against Cherokee County, and loss of consortium on behalf of Michael.
(Doc. 4, at 5-6). A claim for emotional distress is less apparent but can also be inferred
from plaintiffs’ petition. (Id., at 6). In their Motion for Summary Judgment, defendants
provide argument on plaintiffs’ claims of failure to train and/or supervise, respondeat
superior liability, and loss of consortium. (Doc. 24-1, at 14-18). Plaintiffs do not
respond to these arguments or even mention these claims in their resistance. (Doc. 25).
On September 20, 2019, defendants filed a reply noting that plaintiffs failed to resist
summary judgment on any of these claims. (Doc. 29, at 1).




                                             16
       Courts may grant summary judgment as to unresisted claims if the motion is
properly supported. See, e.g., White v. Kautzky, 269 F. Supp. 2d 1054, at 1057, 1060
(N.D. Iowa 2003) (affirming a magistrate judge’s grant of summary judgment “because
the motion was properly supported and unresisted as to the class action claims[.]”); MHC
Inv. Co. v. Racom Corp., 254 F. Supp. 2d 1090, 1100-01 (S.D. Iowa 2002) (granting
summary judgment on an unresisted claim); Dodds v. United States, No. C 96-304-EJM,
1997 U.S. Dist. LEXIS 13297, at *2 (N.D. Iowa Aug. 8, 1997) (“Plaintiff’s motion for
partial summary judgment is properly supported and unresisted. Accordingly, the motion
shall be granted.”). Thus, the Court must determine whether defendants’ Motion for
Summary Judgment is properly supported on these unresisted claims.
              1.     Failure to Train and/or Supervise
       Regardless of titles, government officials are generally only liable for their own
individual misconduct.     Parrish v. Ball, 594 F.3d 993, 1001 (8th Cir. 2010).            A
supervising officer may, however, be liable for constitutional violations committed by an
inferior officer if the supervising officer “participated in the constitutional violation, or
if his failure to train or supervise the offending actor caused the deprivation.” Otey v.
Marshall, 121 F.3d 1150, 1155 (8th Cir. 1997) (citation and internal quotation marks
omitted).   A supervising officer may be liable if they “demonstrate[ ] deliberate
indifference or tacit authorization of the offensive acts by failing to take remedial steps
following notice of a pattern of such acts” by inferior officers. Wilson v. City of N. Little
Rock, 801 F.2d 316, 322 (8th Cir. 1986). Supervising officers are entitled to qualified
immunity so long as they have not violated “clearly established statutory or constitutional
rights of which a reasonable person would have known.” Harlow, 457 U.S. at 818.
       In their amended petition, plaintiffs assert that Sheriff Clyde “failed to train,
and/or supervise” Deputy Wolf. (Doc. 4, at 5). There is no further discussion of this
claim in the amended petition. Defendants argue that plaintiffs have provided no evidence




                                             17
to support this claim and that plaintiffs have not shown any causal relationship between
any alleged failure to train or supervise and Lori’s injuries. (Doc. 24-1, at 14-16). There
is no dispute that Deputy Wolf graduated from the Iowa Law Enforcement Academy and
completed a field training program.5 (Docs. 24-1, at 16; 24-3, at 84). There is no
evidence in the record to show any deficiencies in either the Iowa Law Enforcement
Academy’s training program or the Cherokee County Sheriff’s Office’s field training
program, or to connect any such deficiencies to Deputy Wolf’s conduct. Given that there
are no facts in the record on this issue, no reasonable jury could find in favor of plaintiffs
on this claim, even when construing the facts in the light most favorable to plaintiffs.
       For these reasons, the Court grants defendants’ Motion for Summary Judgment
(Doc. 24) as to plaintiffs’ claim for failure to train and/or supervise against Sheriff Clyde.
Plaintiffs’ failure to train and/or supervise claims is plaintiffs’ only claim against Sheriff
Clyde. The Clerk of Court is directed to enter judgment in favor of Sheriff Clyde and
to terminate Sheriff Clyde as a party to this case.
               2.     Respondeat Superior
       Plaintiffs assert that “Cherokee County is liable for the conduct of [Sheriff Clyde
and Deputy Wolf] through respondeat superior, as all of their acts in this matter were
within the course and scope of their employment with the Cherokee County Sheriff’s
Office.” (Doc. 4, at 5-6). In their Motion for Summary Judgment, defendants argue
that respondeat superior under Section 1983 is inapplicable as a matter of law. “[A] local
government may not be sued under [Section] 1983 for an injury inflicted solely by its
employees or agents.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).
“Instead, it is when execution of a government’s policy or custom, whether made by its


5
 The Court notes that defendants’ brief failed to provide a citation to the record regarding Deputy
Wolf’s training. In several places defendants erroneously left in placeholder citations. (Doc. 24,
at 10, 12, 13, 16).



                                                18
lawmakers or by those whose edicts or acts may fairly be said to represent official policy,
inflicts the injury” that the government is responsible under [Section] 1983.”            Id.
Plaintiffs have not provided any evidence that a policy or custom existed at the Cherokee
County Sheriff’s Office which resulted in Lori’s arrest. Therefore, Cherokee County
cannot be held liable under a theory of respondeat superior under Section 1983.
       Defendants, however, provide no argument as to respondeat superior under the
Iowa Constitution. Unlike Section 1983, it appears that respondeat superior liability is
available under the Iowa Constitution against a governmental entity. See Baldwin v. City
of Estherville, 929 N.W.2d 691, 696, 703 (Iowa 2019) (noting a plaintiff’s claim against
a city under respondeat superior and the dissent’s agreement that the city “may be held
liable for state constitutional torts under a respondeat superior theory.”); see also IOWA
CODE § 670.2(1) (“[E]very municipality is subject to liability for its torts and those of its
officers and employees, acting within the scope of their employment or duties, whether
arising out of a governmental or proprietary function.”). Due to the availability of this
remedy and defendants’ lack of support for their motion on this issue, the Court cannot
grant summary judgment on Lori’s respondeat superior claim under the Iowa
Constitution.
       For these reasons, the Court grants defendants’ Motion for Summary Judgment
(Doc. 24) as to plaintiffs’ claim of respondeat superior liability against Cherokee County
under Section 1983 but denies defendants’ motion as to respondeat superior liability
under the Iowa Constitution.
                3.   Loss of Consortium
       In their amended petition, plaintiffs claim that Michael “suffered a loss of
consortium as a result of the damages” to Lori. (Doc. 4, at 6). Loss of consortium
compensates spouses who have suffered a loss of “companionship, affection, and aid” as
a result of some injury to the other spouse. Spaur v. Owens-Corning Fiberglass Corps.,




                                             19
510 N.W.2d 854, 869-70 (Iowa 1994); see also DeBinder v. Albertson’s, Inc., No. CV
06-1804-PCT-PGR, 2009 WL 57096, at *10-11 (D. Ariz. Jan. 8, 2009) (similarly
defining loss of consortium as loss of “love, affection, protection, support, services,
companionship, care, society, and in the martial relationship, sexual relations” resulting
from damages to a spouse) (citations omitted). In other words, the marital relationship
must be sufficiently harmed to warrant damages.
       On August 2, 2018, Lori turned herself in at the Storm Lake Police Department,
and was booked and released. (Doc. 24-1, at 36). The next day, Lori’s attorney filed a
written appearance and plea of not guilty. (Id., at 42). Less than seven weeks later, the
charges against Lori were dismissed on the condition that Lori pay $37.50 in court costs.
(Id., at 45-46). There is no evidence in the record that Lori and Michael’s martial
relationship was harmed in any way by this brief interaction with the criminal justice
system. Given that there are no facts in the record on this issue, no reasonable jury could
find in favor of plaintiffs on this claim.
       For these reasons, the Court grants defendants’ Motion for Summary Judgment
(Doc. 24) as to Michael’s claim of loss of consortium. Michael’s loss of consortium
claim is his only claim in this matter. The Clerk of Court is directed to enter judgment
against Michael and to terminate Michael as a party to this case.
              4.     Emotional Distress, Reputational Harm, and Other Claims
       Plaintiffs assert in their amended petition that Lori has “suffered emotional pain
and suffering, embarrassment, and reputational harm[.]” (Doc. 4, at 6). It is unclear to
the Court whether plaintiffs intended to state any additional claims here or to merely
describe the damages suffered as a result of other claims. In their reply brief, defendants
request the Court dismiss “all” of plaintiffs’ claims, including any “emotional distress
claim[.]” (Doc. 26, at 1). The Court finds that defendants’ reference to plaintiffs’
“emotional distress claim” was intended as a description of plaintiffs’ alleged damages.




                                             20
Mental and emotional distress are proper measures of the compensable damages
recoverable under Section 1983. Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299,
307 (1986) (citing Carey v. Piphus, 435 U.S. 247, 264 (1978)). To any extent plaintiffs
intended to assert separate claims for emotional distress, reputational harm, or other
similar claims, the Court finds there is not a sufficient factual or legal basis in the record
to support such claims.
       For these reasons, the Court grants defendants’ Motion for Summary Judgment
(Doc. 24) as to plaintiffs’ independent claim, to the extent it was asserted, of emotional
distress or other similar claims.
       C.     Punitive Damages
       Both compensatory and punitive damages are available under Section 1983 upon
proper proof. See, e.g., Coleman v. Rahija, 114 F.3d 778, 787 (8th Cir. 1997). Punitive
damages may be awarded only when “sufficiently serious misconduct” has been shown.
Id. Such damages are intended to “punish the defendant for his willful or malicious
conduct and to deter others from similar behavior.” Stachura, 477 U.S. at 306 n.9.
“The focus, in determining the propriety of punitive damages, is on the intent of the
defendant, and whether the defendant’s conduct is of the sort that calls for deterrence and
punishment over and above that provided by compensatory awards.” Coleman, 114 F.3d
at 787 (internal citation omitted). In Section 1983 cases, punitive damages may be
appropriate where the defendant “is shown to be motivated by evil motive or intent, or
when it involves reckless or callous indifference to the federally protected rights of
others.” Walters v. Grossheim, 990 F.2d 381, 385 (8th Cir. 1993) (citation and internal
quotation marks omitted).
       Although punitive damages under Section 1983 may not ultimately reach the jury
here, the Court cannot dismiss such damages at this stage as to Deputy Wolf. There is
no indication in the record that Deputy Wolf acted with malicious motive or intent. There




                                             21
is evidence viewed in the light most favorable to plaintiffs, however, that Deputy Wolf
acted with reckless indifference to Lori’s Fourth Amendment rights. See id. As the
Court found in reviewing qualified immunity, there is a genuine question whether Deputy
Wolf acted with reckless disregard as to the truth of his statements in his warrant affidavit.
If proven, such conduct may be sufficiently serious to warrant punitive damages as a
deterrent to future misconduct either by Deputy Wolf or others. Given that respondeat
superior is inapplicable under Section 1983, such damages cannot be available against
Cherokee County. Therefore, punitive damages may be available to plaintiffs under
Section 1983 against Deputy Wolf.
       Regarding Lori’s claim under the Iowa Constitution, Cherokee County is
statutorily exempt from punitive damages. IOWA CODE §§ 670.2, 670.4(1)(e). The Court
need only assess whether punitive damages are appropriate as to Deputy Wolf, against
whom such damages are available. See IOWA CODE § 670.12.
       Iowa courts award punitive damages only if the defendant’s conduct constituted a
willful and wanton disregard for the rights of another. IOWA CODE § 668A.1(a). Iowa
Courts have defined “willful and wanton” conduct as “an act of an unreasonable character
in disregard of a known or obvious risk that was so great as to make it highly probable
that harm would follow, and which is usually accompanied by a conscious indifference
to the consequences.” Cawthron v. Catholic Health Initiatives Iowa Corp., 743 N.W.2d
525, 529 (Iowa 2007) (citation omitted).
       Here, when viewed in the light most favorable to plaintiffs sufficient facts are
present to show that Deputy Wolf’s actions were willful and wanton under Iowa law and
thus could warrant punitive damages. For the same reasons discussed, Deputy Wolf’s
alleged inclusion of false information in his warrant affidavit made with a reckless
disregard for the truth created a high probability of harm. See Cawthron, 743 N.W.2d
at 529.    Submitting the affidavit without first verifying the information would be




                                             22
unreasonable and present an obvious risk of such injury. See id. If Deputy Wolf
submitted the affidavit without contacting Lori and without reviewing the content of the
text messages, his filing of the affidavit may constitute a conscious indifference of the
consequences here. See id. Thus, the Court finds there is a genuine issue of material
fact whether punitive damages under the Iowa Constitution are appropriate against
Deputy Wolf.
        For these reasons, the Court denies defendants’ Motion for Summary Judgment
(Doc. 24) as to plaintiffs’ claim for punitive damages against Deputy Wolf on Lori’s
remaining claims under both Section 1983 and the Iowa Constitution, but the Court
grants the motion as it relates to any punitive damages against Cherokee County.
                                     IV.   CONCLUSION
        For these reasons, defendants’ Motion for Summary Judgment (Doc. 24) is
granted in part and denied in part as follows:
        1.      Defendants’ motion is denied as to Lori’s claims against Deputy Wolf for
false arrest under Section 1983 and Article I, Section 8 of the Iowa Constitution.
        2.      Defendants’ motion is granted as to plaintiffs’ claim against Sheriff Clyde
for failure to train and/or supervise Deputy Wolf. The Clerk of Court is directed to enter
judgment in favor of Sheriff Clyde and to terminate Sheriff Clyde as a party to this
case.
        3.      Defendants’ motion is granted in part and denied in part as to plaintiffs’
respondeat superior claim against Cherokee County. Defendants’ motion is granted as
to plaintiffs’ respondeat superior claim against Cherokee County for plaintiffs’ Section
1983 claim. Defendants’ motion is denied as to plaintiffs’ respondeat superior claim
against Cherokee County for plaintiffs’ claim under Article I, Section 8 of the Iowa
Constitution.




                                             23
      4.     Defendants’ motion is granted as to Michael’s loss of consortium claim.
The Clerk of Court is directed to enter judgment against Michael and to terminate
Michael as a party to this case.
      5.     Defendants’ motion is granted as to any independent cause of action for
emotional distress. This ruling does not affect the availability of emotion distress as a
measure of damages on Lori’s remaining claims.
      6.     Defendants’ motion is granted in part and denied in part as to plaintiffs’
claim for punitive damages. Defendants’ motion is denied as to plaintiffs’ claim for
punitive damages against Deputy Wolf for Lori’s claims under Section 1983 and Article
I, Section 8 of the Iowa Constitution. Defendants’ motion is granted as to plaintiffs’
claim for punitive damages against Cherokee County for Lori’s claims under Section
1983 and Article I, Section 8 of the Iowa Constitution.
      IT IS SO ORDERED this 5th day of December, 2019.




                                         _________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                           24
